Exhibit A
Case 1:18-cv-00199-PLM-RSK E€CF No. 30, PagelD.219 Filed 06/07/19 Page 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

SARA NAGLE,

Plaintiff,
No. 1:18-cv-199
“y-
Honorable Paul L. Maloney
KAPITAL MEDIATION GROUP, LLC,
et al,

Defendants.

Mme eee eee ee”

 

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
MOTION TO DISMISS

Plaintiff Sara Nagle alleges the defendants participated in a scheme to coerce
payments from consumers who failed to repay small, high interest rate loans. Often, the
defendants used stolen personal and financial information to confront and confuse the
consumer. Nagle asserts claims under the Fair Debt Collection Practices Act (FDCPA), the
Driver's Privacy Protection Act (DPPA), the Michigan Regulation of Collection Practices Act
(MRCPA), and the Michigan Occupational Code (MOC).

Defendant Orion Payment Solutions and Defendant Jeremy Poehler (Defendants)
filed a motion to dismiss. (ECF No. 15.) Because the complaint alleges sufficient facts which,
if true, would plausibly show that Defendants are "debt collectors," the motion will be denied
as to the statutory claims. In her response, Nagle "abandons" her invasion of privacy tort

claim against these two defendants. For the privacy tort claim, the motion will be granted.
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PageiD.220 Filed 06/07/19 Page 2 of 9

I.

Under the notice pleading requirements, a complaint must contain a short and plain
statement of the claim showing how the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(Q);
see Thompson v. Bank of America, N.A., 773 F.3d 741, 750 (6th Cir. 2014). The complaint
need not contain detailed factual allegations, but it must include more than labels,
conclusions, and formulaic recitations of the elements of a cause of action. Bel/ At. Corp.
v. Twombly, 550 U.S. 544, 555 (2007). Naked assertions without further factual
enhancement, formulaic recitations of the elements of a cause of action, and mere labels and
conclusions will be insufficient for a pleading to state a plausible claim. SES Check, LLC v.
First Bank of Delaware, 774 F.3d 351, 355 (6th Cir. 2014) (citations omitted).

A defendant bringing a motion to dismiss for failure to state a claim under Rule
12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny
Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988). To survive a motion to
dismiss, a plaintiff must allege facts sufficient to state a claim for relief that is “plausible on its
face” and, when accepted as true, are sufficient to “raise a right to relief above the speculative
level.” Mills v. Barnard, 869 F.8d 473, 479 (6th Cir. 2017) (citation omitted). “The
complaint must ‘contain either direct or inferential allegations respecting all material
elements necessary for recovery under a viable legal theory.”” Kreipke v. Wayne State Univ.,
807 F.3d 768, 774 (6th Cir. 2015) (citation omitted). When considering a motion to dismiss,
a court must accept as true all factual allegations, but need not accept any legal conclusions.
Ci. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369 (6th Cir. 2011).

Il.

he
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PageiD.221 Filed 06/07/19 Page 3 of 9

Nagle alleges Defendants violated multiple provisions of the FDCPA, §§ 1692d,
1692¢, 1692f and 1692g. FDCPA was enacted to address "abusive debt collection practices
by debt collectors.” 15 U.S.C. § 1692(e); see Lewis v ACB Bus. Servs., Inc., 135 F.3d 389,
398 (6th Cir, 1998) (Lewis J. FDCPA defines "debt collector’ as "any person who uses any
instrumentality of interstate commerce or the mails in any business the principal purpose of
which is the collection of any debt, or who regularly collects or attempts to collect, directly
or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. §
1692a(6). FDCPA generally "regulates interactions between consumer debtors and ‘debt
collector|s|" and ‘imposes civil liability on ‘debt collector[s]' for certain prohibited debt
collection practices." Jerman v. Carlisle, McNellie, Rint, Kramer & Ulrich LPA, 559 U.S.
573, 576 (2010). To avoid dismissal of the FDCPA claims, Nagle must allege facts
supporting the conclusion that Defendants are debt collectors, as that term is defined in the
statute.’

A.

The lengthy complaint (ECF No. 14) contains multiple references to Defendants.
Importantly, Nagle alleges all of the defendants "conspired together." (Compl. § 2.) Nagle
asserts that Orion Payment Solutions (OPS) and Poehler were necessary parts of an
enterprise that worked to coerce a payment from her. (/d. { 51.) The KMG Defendants

contacted Nagle and threatened her with litigation while OPS Defendants collected the

 

 

Defendants have requested dismissal of the FDCPA claims and the MRCPA and MOC
claims. Defendants reason that the if the FDCPA claims are dismissed, the same arguments apply
to the MRCPA and MOC claims. (ECF No. 16 Def. Br. at 7-8 PageID.165-66.) Nagle agrees that
her MRCPA and MOC claims will succeed or fail with the resolution of her FDCPA claims. (ECF
No. 17 PI. Resp. at 13 PageID.181.)

“33
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.222 Filed 06/07/19 Page 4 of 9

money, keeping a percentage of the payment on a commission basis. (/d. (52.) Nagle insists
all of the defendants “are intricately bound together and combine their efforts in a Joint and
common enterprise and use concerted attempts to collect debts allegedly owed by consumers
throughout the United States." Ud. { 53.)

Defendants assert the allegations against them are merely conclusory statements
devoid of facts, citing paragraphs 33 and 37. Nagle asserts OPS is a debt collector (Compl.
{ 33) and Poehler is a debt collector. (Compl. { 37). Were those the only assertions, or if
the assertions were limited to recitals of the elements of a claim, the Court would agree with
Defendants. The complaint, however, contains many additional allegations to support the
conclusion that OPS and Poehler are debt collectors. Nagle contends Poehler “created
collection policies and procedures used by OPS . . . , and the other named defendants, in
connection with their common efforts to collect consumer debts.". Ud. 4 38.) She further
alleges Poehler "oversaw the application of the collection policies and procedures used by
OPS and its employees and agents." (/d.) And, Nagle alleges Pochler "drafted, created,
approved or ratified the tactics and scripts used by the other defendants and their employees
and agents to collect debts from consumers, including the tactics and scripts that were used
to collect an alleged debt from Ms. Nagle as alleged in this complaint." (Jd) Nagle contends
Poehler had “actual knowledge” that OPS was an "integral part of a scheme" to coerce
payments from consumers across the country. (/d. { 47.) OPS's business model, as created
by Poehler, was to "process payments for entities who regularly employ . . . unlawful debt
collection practices ...." (dd. [ 50.) Nagle asserts “OPS and Mr. Poehler provide this niche

service and are compensated with a percentage of the money collected, that far exceeds the
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.223 Filed 06/07/19 Page 5 of9

amounts charged by legitimate pavment processors who process payments for non-
fraudulent transactions.” (Jd)

Nagle has plead sufficient facts to support the conclusion that OPS and Poehler are
debt collectors.’ The factual allegations in the complaint meet the notice-pleading
requirements of Rule 8. The assertions in the complaint provide sufficient detail to apprise
Defendants of both the claims brought against them and the basis for those claims. The
alleged facts concerning OPS and Poehler's involvement in the scheme generally, and their
activities regarding debt collection specifically, are more than sufficient to meet the Twombly-
Iqbal! plausibility standard.

B.

Defendants also argue that they were merely payment processors and not debt
collectors. Defendants point to paragraphs 44 through 47 of the complaint. There, Nagle
asserts OPS has a written agreement with KMG to process payments (Compl. { 44) and
specifically processed her payment for one of the other defendants Ud. { 46).

For their "payment processors are not debt collectors" argument, Defendants rely on
statements made by federal courts in other contexts. Some debtors have brought FDCPA
claims against debt collectors who offered the debtors the ability to pay the debt by credit
card. But, that option came with a fee, a fee charged by the credit card processor. The Sixth

Circuit rejected those FDPCA claims brought by debtors about the fee associated with the

 

 

y

Because the Court reaches this conclusion, Defendants’ argument that they cannot be held
vicariously liable for the actions of other debt collectors must fail. Entities who are not debt collectors
cannot be held hable for the actions of debt collectors. See Wadlington v. Credit Acceptance Corp.,
76 F.3d 1038, 108 (6th Cir. 1996).

at
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.224 Filed 06/07/19 Page 6 of 9

credit card payment option. See Lee v. Main Accounts, Inc., 125 F.3d 855 (6th Cir. 1997)
(per curiam) (unpublished table opinion). The court explained why the debt collector did
not violate the FDCPA when it disclosed the fee when it gave the debtor the option of paving
by credit card.

First, the five-percent transaction fee mentioned in the letter is not a fee

collected by |the debt collector], but a third-party charge triggered when the

debtor chose the option of paying by credit card. Secondly, [the debt collector]

did not force Lee to pay any surcharge and would not have received any

additional compensation from the credit card fee. As the district court

concluded, the nature of this transaction falls outside the scope of 15 U.S.C. §

1692e(2)(B) .... Nor did this payment amount to an "attempt" to collect an

extra fee under 15 U.S.C. § 1692f.
Id. see Lewis v. ACB Business Services, Inc., 911 F. Supp. 290, 293 (S.D. Ohio 1996)
(Lewis J (finding no violation of § 1692f because the fee would be voluntarily incurred and
"would not be paid to [the debt collector] or any entity it controlled and was a standard fee
charged by the processor of the payment, an independent entity.’).” Regardless of the
language used in the two opinions, neither Lee nor Lew7s are particularly useful to
Defendants. In both cases the courts considered whether the card processing fee violated
the FDCPA, a matter not at issue here. And, neither case involved claims against the card
processor.

Based on the allegations in the complaint, OPS is not an independent payment

processor. The allegations against Defendants are readily distinguishable from the facts in

Lee and Lewis. Nagle does allege OPS had a written agreement with KMG to process

 

 

t

The Sixth Circuit affirmed the district court, but resolution of this particular issue was not
one of the issues raised on appeal. See Lewis IT, 135 F.3d at 398 (listing the three claims of error).

6
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.225 Filed 06/07/19 Page 7 of 9

payments. Again, if that were the only allegation, the Court would be inclined to agree with
Defendants. But, Nagle contends that OPS and KMG were part of a larger enterprise
working together to coerce and collect payments and share the profits of their scheme. The
complaint does not allege that a payment to OPS was only one of several payment options.
The complaint does allege that OPS kept a portion of the payment as a commission.

III.

"The DPPA regulates the disclosure and resale of personal information contained in
the records of state DMVs." Reno v. Condon, 528 U.S. 141, 1438 (2000). The DPPA
prohibits any person from knowingly obtaining or disclosing personal information from a
motor vehicle record for any reason not permitted by the statute. 18 U.S.C. § 2722(a);
Maracich v. Spears, 570 U.S. 48, 57 (2018). Individuals who disclose personal information
in violation of the DPPA are liable to the individual whose personal information was
involved. 18 U.S.C. § 2724(a); Maracich, 570 U.S. at 57.

Defendants argue the complaint fails to state a DPPA claim against them. Defendants
allege that other entities, not OPS or Poehler, obtained Nagle's personal information using
different internet subscription databases. (Compl. {J 108-109, 118-119.) Defendants admit
that the complaint alleges "all defendants knowingly obtained, disclosed or used Ms. Nagle's
personal information... ." Ud. {{] 122-23.) Defendants contend this type of vague factual
assertion fails to state a plausible claim under 7Tiwombi/v and Iqbal.

Like their argument for the FDPCA claim, Defendants overlook some of the other
factual allegations in the complaint. While a defendant other than OPS or Poehler accessed

her personal information, the complaint alleges the defendants shared her personal
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.226 Filed 06/07/19 Page 8 of 9

information with each other, a factual assertion and not a conclusory statement pertaining to
the elements of her claim. In addition to paragraphs 122 and 123, Nagle also alleged that
"[e]Jach defendant shared Ms. Nagle's personal and private financial information among the
other defendants, knowing that the other defendants would engage in the unlawful debt
collection practices that are described in this complaint.” (Compl. { 130.) And, Nagle alleges
how the OPS Defendants used her personal information. A "person acting as the KMG
Defendants’ employee and the OPS Defendants’ agent" called Nagle and left a message
indicating a lawsuit had been filed against her. (/d. {| 64.) When she returned the call, "a
person acting as the KMG Defendants’ employee and agent as well as the OPS Defendants’
agent” answered the phone. (/d. { 65.) That individual discussed personal financial
information concerning two payday loans Nagle obtained. (/d.) The representations made
during the phone call were based on impermissibly acquired personal financial information.
(Id. { 79.)

Based on the factual allegations in the complaint, and not on the conclusory
statements using the elements of a claim, Nagle has alleged sufficient facts to state a DPPA
claim against OPS and Poehler. Even if OPS and Poehler did not obtain Nagle's personal
information, they received and shared the information with the other defendants as part of
the larger debt-collecting enterprise. The personal information was used by an agent of
Defendants in an attempt to coerce a payment from Nagle.

IV.
Nagle has provided enough details in her factual allegations to inform Defendants of

the claims brought against them. Those factual allegations are sufficient to state plausible
Case 1:18-cv-00199-PLM-RSK ECF No. 30, PagelD.227 Filed 06/07/19 Page 9 of 9

claims. For this motion, the Court must accept well-pled factual allegations. It may come to
pass that Orion Payment Solutions and Poehler are simply independent credit card payment
processors who had no connection to the other defendants except for a contact to process

payments. Nagle has pled otherwise, and the Court must accept her pleadings as true.

ORDER
For the reasons provided in the accompanying Opinion, Defendants’ motion to
dismiss (ECF No. 15) is GRANTED IN PART and DENIED IN PART. Plaintiff's privacy

tort claim against these two defendants is DISMISSED. IT IS SO ORDERED.

Date:_June 7, 2019 /s/ Paul L. Maloney
Paul L. Maloney
United States District Judge

9
